
	

114 HR 1334 : Holding Company Registration Threshold Equalization Act of 2015
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1334
		IN THE SENATE OF THE UNITED STATES
		July 15, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Securities Exchange Act of 1934 to make the shareholder threshold for registration of
			 savings and loan holding companies the same as for bank holding companies.
	
	
 1.Short titleThis Act may be cited as the Holding Company Registration Threshold Equalization Act of 2015. 2.Registration threshold for savings and loan holding companiesThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—
 (1)in section 12(g)— (A)in paragraph (1)(B), by inserting after is a bank the following: , a savings and loan holding company (as defined in section 10 of the Home Owners' Loan Act),; and
 (B)in paragraph (4), by inserting after case of a bank the following: , a savings and loan holding company (as defined in section 10 of the Home Owners' Loan Act),; and (2)in section 15(d), by striking case of bank and inserting the following: case of a bank, a savings and loan holding company (as defined in section 10 of the Home Owners' Loan Act),.
			
	Passed the House of Representatives July 14, 2015.Karen L. Haas,Clerk
